Title: Monday [6? November].
From: Adams, John
To: 


       Went to Town. Went to Mr. Gridleys office, but he had not returned to Town from Brookline. Went again. Not returned. Attended Court till after 12 and began to grow uneasy expecting that Quincy would be sworn and I have no Patron, when Mr. Gridly made his Appearance, and on sight of me, whispered to Mr. Prat, Dana, Kent, Thatcher &c. about me. Mr. Prat said no Body knew me. Yes, says Gridley, I have tried him, he is a very sensible Fellow.—At last He rose up and bowed to his right Hand and said “Mr. Quincy,” when Quincy rose up, then bowed to me, “Mr. Adams,” when I walked out. “May it please your Honours, I have 2 young Gentlemen Mr. Q. and Mr. Adams to present for the Oath of an Attorney. Of Mr. Q. it is sufficient for me to say he has lived 3 Years with Mr. Prat. Of Mr. Adams, as he is unknown to your Honours, It is necessary to say that he has lived between 2 and 3 Years with Mr. Putnam of Worcester, has a good Character from him, and all others who know him, and that he was with me the other day several Hours, and I take it he is qualified to study the Law by his scholarship and that he has made a very considerable, a very great Proficiency in the Principles of the Law, and therefore that the Clients Interest may be safely intrusted in his Hands. I therefore recommend him with the Consent of the Bar to your Honors for the Oath.” Then Mr. Prat said 2 or 3 Words and the Clerk was ordered to swear us. After the Oath Mr. Gridley took me by the Hand, wished me much Joy and recommended me to the Bar. I shook Hands with the Bar, and received their Congratulations, and invited them over to Stones to drink some Punch. Where the most of us resorted, and had a very chearful Chat.
      